Citation Nr: 1040750	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  10-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for a mental disorder, to include nervousness and 
anxiety.

2.  Entitlement to service connection for a personality disorder.

3.  Entitlement to automobile financial assistance and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from January 10, 1978 to 
January 20, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran initially raised a claim of service connection for a 
nervous breakdown which was thereafter denied in October 1987.  
In March 1990, the Veteran filed a petition to reopen his service 
connection claim, which was denied in an April 1990 rating 
decision.  In March 2009, the Veteran thereafter filed a second 
petition to reopen his service connection claim for a mental 
disorder, include anxiety, a nervous condition, and a personality 
disorder.  The RO reopened and denied the claim in May 2009.  
Regardless of the RO's decision to reopen the Veteran's claim of 
entitlement to service connection, the Board is required to 
address the issue to determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after 
a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring the 
issue of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied claims).  
As such, the Board must consider whether the Veteran has 
submitted new and material evidence sufficient to reopen his 
claim before the merits of the claim can be considered.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge during an August 2010 travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  


FINDINGS OF FACT

1.  By an October 1987 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
nervous disorder (claimed as a nervous breakdown).  A petition to 
reopen the claim was denied by an April 1990 rating decision.  
The Veteran disagreed with the April 1990 decision, but he did 
not perfect the appeal.

2.  Evidence received since the RO's April 1990 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
a claim of service connection for a mental disorder, to include 
nervousness and anxiety; nor does it raise a reasonable 
possibility of substantiating the claim.

3.  A personality disorder is not a disability for which VA 
compensation benefits may be awarded.  

4.  The Veteran is not service connected for a disability 
manifested by loss or permanent loss of use of one or both feet, 
by loss or permanent loss of use of one or both hands, or by 
permanent impairment of vision of both eyes; nor is he service 
connected for a disability manifested by ankylosis of one or both 
knees or one or both hips.  


CONCLUSIONS OF LAW

1.  The April 1990 RO decision, which denied the Veteran's 
petition to reopen a claim of service connection for a nervous 
disorder, is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 19.129, 19.192 (1990).

2.  New and material evidence sufficient to reopen a previously 
denied claim of service connection for a mental disorder, to 
include nervousness and anxiety, has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A personality disorder is not a disability within the meaning 
of applicable legislation for disability compensation purposes.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9, 
4.127 (2010).

4.  The basic eligibility requirements for a certificate for 
assistance in the purchase of one automobile or other conveyance, 
or necessary adaptive equipment have not been met.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.808 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate a claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required must 
be provided to the claimant before the initial unfavorable 
decision on a claim for VA benefits, and it must (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With respect to a claim to reopen, the Court has held that VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

Prior to initial adjudication of the Veteran's three claims, a 
letter dated in March 2009 satisfied all of VA's notification 
requirements.  See Quartuccio, 16 Vet. App. at 187; see also 
Dingess, 19 Vet. App. at 473.  The letter also satisfied the Kent 
requirements. 20 Vet. App. at 10.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  During his 
travel board hearing, the Veteran testified that he receives 
Social Security Administration (SSA) disability benefits for his 
loss of eyesight, which is not service connected and is unrelated 
to the disability currently before the Board.  There is no 
indication that the records in possession of the SSA are relevant 
to the instant claim.  The Board concludes that the duty to 
assist does not require the Veteran's SSA records to be 
associated with the file.  See Golz v. Shinseki, 590 F.3d 1217 
(Fed. Cir. 2010).  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii). The Veteran was not afforded an 
examination in association with his petition to reopen.  As 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  Accordingly, 
there is no duty to provide an examination for that claim.  See 
id.

Finally, since the Veteran's claim for a personality disorder is 
being denied as a matter of law, the duty-to-notify-and-assist 
provisions do not apply.  See Manning v. Principi, 16 Vet. App. 
534 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply 
because the issue presented is solely of statutory and regulatory 
interpretation, and/or the claim is barred as a matter of law in 
that it cannot be substantiated.  See Smith v. Gober, 14 Vet. 
App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), 
cert. denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 
(June 23, 2004). 

II.  New and Material Evidence

The Veteran initially raised a claim of service connection for a 
nervous breakdown, which was characterized as a nervous disorder 
and denied by the RO in an October 1987 rating decision.  He was 
notified of the adverse decision and did not appeal.  In March 
1990, the Veteran filed a petition to reopen his claim.  The RO 
found that, although the Veteran had submitted new evidence, it 
was not material and denied the petition in an April 1990 rating 
decision.  The Veteran disagreed with the April 1990 decision and 
a statement of the case (SOC) was issued in July 1990.  However, 
the Veteran did not perfect his appeal and the April 1990 
decision became final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 19.129, 19.192 (1990).  In March 2009, the Veteran filed 
another petition to reopen his claim and this is the basis for 
the present appeal.  In May 2009, the RO reopened the matter, but 
denied the service connection claim on the merits.  As provided 
in the Introduction, the Board is obligated to adjudicate the 
issue of whether new and material evidence has been submitted 
sufficient to reopen the claim before it can address the merits 
of the claim.  See Jackson v. Principi, 265 F.3d 1366.  

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a 
previously and finally disallowed claim may be reopened when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 C.F.R. § 3.156(a) (2010) defines "new 
and material evidence."  "[N]ew evidence" means evidence not 
previously submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); 
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the April 1990 decision, the claims file included 
the Veteran's service treatment records and VA medical records 
dated from November 1979 to January 1990, a case summary from 
George W. Jackson Community Mental Health Center dated in January 
1979, and statements from the Veteran.  The service treatment 
records provided that during his February 1977 enlistment 
examination, the Veteran's psychiatric function was found to be 
normal.  In reporting his medical history at that time, the 
Veteran expressly denied frequent trouble sleeping, depression, 
excessive worry, or nervous trouble of any sort.  It was that he 
had an adverse reaction to LSD and used marijuana prior to 
enlistment.  After entering on to active military service, the 
Veteran was seen on January 12, 1978 for complaints of seeing 
lines which he claimed were due to LSD flashbacks.  The Veteran 
was found to be anxious, disheveled, and reported wanting to get 
out of the army.  He was diagnosed with an inadequate personality 
and substance abuse.  It was recommended that the Veteran be 
discharged for a personality disorder.  The Veteran was 
thereafter discharged on January 20, 1978.  

The January 1979 private treatment record from George W. Jackson 
Community Mental Health Center notes that the Veteran was 
admitted for complaints of nervousness, difficulty sleeping, and 
problems managing his anger.  He submitted to individual 
counseling and medication.  After two months of therapy, the 
Veteran stopped reporting to treatment and the case was closed 
with a final diagnosis of adjustment reaction of adult life.  A 
July 1987 VA treatment record indicates that the Veteran sought 
treatment for nervousness, irritability, and depression.  He 
requested a prescription of Xanax to control his nerves.  That 
same day, he was referred to the mental hygiene clinic where he 
asked for assistance in his service connection claim.  In the 
October 1987 rating decision, the Veteran's claim for a nervous 
breakdown was denied on the merits on the basis that there was no 
evidence to establish that his condition was incurred in or 
aggravated beyond a normal progression during your military 
service.  

In the April 1990 decision, the RO acknowledged that VA treatment 
records from 1989 to 1990 showed complaints of anxiety and 
nervousness.  However, the RO determined that the evidence did 
not reflect that the Veteran's disorder was incurred in or 
aggravated by his military service.  Pertinent records include a 
July 1989 treatment note which indicates that the Veteran sought 
treatment for his nerves after a family member died.  A December 
1989 treatment note where the Veteran was referred to the mental 
health clinic for complaints of nervousness and anxiety.  In this 
note, the Veteran indicated that prior to enlistment he took LSD 
which he disclosed at service enlistment.  The Veteran also 
provided that the documents indicating this disclosure were lost 
and he was beaten up and accused of falsifying his enlistment.  
He indicated that he's been nervous ever since service and that 
the prescribed drugs were not helping his condition.  

Since the April 1990 decision, evidence that has been added to 
the claims file relating to a mental disorder, includes the 
Veteran's own lay statements and hearing testimony, medical 
records from the VA Medical Center in Little Rock, Arkansas, 
dated from December 2007 to March 2009, and private treatment 
records from Mid-South Health Systems.  

During a February 2009 mental health clinic diagnostic 
assessment, the Veteran was diagnosed with bipolar disorder and 
antisocial personality.  The examiner appears to have reviewed 
his claims file as she lists the Veteran's dates of active duty 
and fraudulent enlistment discharge after only 11 days of 
service.  She also makes reference to his in-service diagnosis of 
personality disorder after service discharge.  After interviewing 
the Veteran, and acknowledging his complaints of depression, the 
examiner indicated that the Veteran clearly had hypomanic state 
behavior problems prior to service, which continued after service 
discharge.  

Mid-South Health Systems treatment notes indicate that the 
Veteran was admitted to outpatient treatment in November 2004 as 
a condition of his release from prison.  He was diagnosed with 
adjustment disorder not otherwise specified.  The examiner was 
asked to assess the etiology of presenting problems as well as 
his mental health history.  During the diagnostic assessment, the 
Veteran did not report any depressed mood, anxiety, psychotic 
symptoms, or sleep problems.  As such, an etiological opinion 
could not be provided.  The examiner noted that the Veteran would 
be treated to help him adjust to being back in society and would 
continue therapy for three to six months.  

The Veteran also submitted lay statements and testimony to 
support his claim. The Veteran has maintained that he told his 
enlistment officer that he had one incident when he overdosed on 
LSD in 1976.  The Veteran provided that after he was enlisted he 
again disclosed this information to his platoon sergeant who 
started to harass him.  The platoon sergeant apparently told the 
Veteran that he would be imprisoned for fraud.  The Veteran 
provided that this threat of prison was too much and he attempted 
to take his life by overdosing on aspirin.  He provided that he 
was admitted to the hospital where he was beaten and abused.  

The Board also acknowledges that the Veteran has testified and 
provided written statements asserting that his mental disorder is 
related to service and/or was aggravated by service.  These 
contentions are cumulative of the Veteran's assertions raised 
during his prior claims.  In this regard, the Board notes that he 
submitted a March 1990 statement in which he asserted that his 
mental health disorder began in service and the August 2010 
testimony which is similar.  As these contentions were previously 
raised by the Veteran, they are not new.  

The additional medical and lay evidence submitted since the April 
1990 rating decision is insufficient to reopen the claim.  The 
additional treatment records do not address the question of in-
service incurrence or aggravation of anxiety or nervousness.  
While the February 2009 mental health assessment indicated that 
the Veteran had hypomanic state behavioral problems prior to and 
during military service, the record is silent as to whether this 
problem was aggravated during service.  The medical records, 
therefore, does not address the grounds of the prior final 
denial.  Accordingly, while new, these records are not material 
and do not warrant reopening.  See 38 C.F.R. § 3.156(a).  

In sum, none of the evidence added to the record since the 
previous final Board decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a mental disorder, to include nervousness and 
anxiety.  The Veteran's assertions that his nervousness was 
caused by service had previously been voiced and were considered 
by the RO in October 1987 and April 1990; the current assertions 
are therefore cumulative.  Similarly, medical evidence disclosing 
that the Veteran continues to suffer from mental problems is not 
new and material.  In this regard the Board notes that evidence 
tending to confirm a previously established fact is cumulative.  
Accordingly, none of the evidence added to the file since the 
April 1990 rating decision is new and material for the purpose of 
reopening the claim of entitlement to service connection for a 
mental disorder, to include nervous nervousness and anxiety.  
Accordingly, the claim is not reopened.  See 38 C.F.R. 
§ 3.156(a).  As new and material evidence to reopen the finally 
disallowed claim has not been received, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).



III. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must generally be (1) competent evidence of the current 
existence of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in active 
service; and (3) competent evidence of a nexus or connection 
between the disease, injury, or event in service and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

To the extent the Veteran is claiming service connection for a 
personality disorder, separate and apart from his mental 
disability, VA compensation may not be paid for a personality 
disorder as it is specifically excluded as a disease or injury 
within the meaning of applicable legislation providing for VA 
compensation benefits.  So, generally speaking, a personality 
disorder is not service connectable as a matter of express VA 
regulation.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2010).  The 
only possible exception is if there is additional disability due 
to aggravation of the personality disorder during service by 
superimposed disease or injury.  See Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514 
(1993); VAOPGCPREC 11-1999 (Sept. 2, 1999); VAOPGCPREC 67-90 
(July 18, 1990); and VAOPGCPREC 82-90.

In the Veteran's case, his service treatment records document a 
diagnosis of a personality disorder as to post-service treatment 
records.  However, the evidence does not indicate that he has a 
mental disability that is superimposed on a personality disorder.  
Because a personality disorder is not a disease or injury for 
compensation purposes, service connection is not permissible.  
Accordingly, as the disposition of his claim is based on the law, 
and not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

IV.  Automobile Financial Assistance and Adaptive Equipment

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment will be awarded to a veteran who is receiving 
compensation for service-connected disability due to:  (1) loss 
or permanent loss of use of one or both feet; or (2) loss or 
permanent loss of use of one or both hands; or (3) permanent 
impairment of vision of both eyes, with central visual acuity of 
20/200 or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such an 
extent that the widest diameter of visual field subtends an 
angular distance no greater than 20 degrees in the better eye.  
For adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips also qualifies a claimant.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002 & Supp. 2010); 38 C.F.R. § 3.808 (2010).

The Veteran testified during his Board hearing that he is legally 
blind, cannot drive, and cannot afford a new car.  As such, he 
provides that he is entitled to compensation to assist him in 
obtaining an automobile.  He also provided that he has not worked 
since being released from prison in 2004.

The record reflects that the Veteran is not currently service-
connected for any disability.  The claims file contains a private 
treatment note dated in November 2006, which provides that the 
Veteran has a history of 22 years of diabetes for which he has 
developed diabetic retinopathy with a poor prognosis.  In 
November 2009, the Veteran as asked whether he wanted to submit a 
claim of service connection for his eye sight.  He did not 
respond and has expressed no interest in pursuing a service 
connection claim for an eye disorder.

As the Veteran is not presently service connected for a 
disability manifested by loss or permanent loss of use of one or 
both feet, by loss or permanent loss of use of one or both hands, 
or by permanent impairment of vision of both eyes, nor is he 
service-connected for a disability manifested by ankylosis of one 
or both knees or one or both hips, the Board finds that he is not 
entitled to automobile financial assistance and adaptive 
equipment, or for adaptive equipment only.  An underpinning 
aspect of this benefit is that the requisite manifestations 
result from a service-connected disability.  There is no such 
disability in this case.

Absent evidence demonstrating that the Veteran has a qualifying 
service-connected disability, the claim for automobile financial 
assistance and adaptive equipment, or for adaptive equipment 
only, must be denied as a matter of law.  Sabonis, 6 Vet. App. at 
426.  


ORDER

The petition to reopen the claim of service connection for a 
mental disorder, to include nervousness and anxiety, is denied.

Entitlement to service connection for a personality disorder is 
denied.

Entitlement to automobile financial assistance and adaptive 
equipment, or for adaptive equipment only, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


